 Case 3:19-cv-01403-JPG Document 23 Filed 07/16/20 Page 1 of 1 Page ID #64




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

FERIEW KIDANE,

       Plaintiff,

                v.                                               Case No. 19-1403 JPG

GARY DIXON and K&B TRANSPORTATION, INC.,

       Defendants.



                                MEMORANDUM AND ORDER


       This matter comes before the Court on the plaintiff’s stipulation of dismissal (doc. 22).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action

without a court order pursuant to a stipulation signed by all parties. Here, plaintiff has presented

a stipulation of dismissal signed by all parties. Pursuant to the parties’ stipulation, this case is

DISMISSED with prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: July 16, 2020


                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
